Exhibit 10.20

LEASE DEED

THIS LEASE DEED (“Deed”) is made at Chennai on this the 24th day of October,
2011

BY AND BETWEEN

M/S. FAERY ESTATES PRIVATE LIMITED, a company incorporated under the Companies
Act, 1956 and having its registered office at 70, Nagindas Master Road, Mumbai
400023 represented herein by its authorized signatory, Mr. Jair Dsouza,
authorized by the board resolution dated                          (hereinafter
referred to as the “LESSOR”, which expression shall, unless repugnant to the
context or meaning thereof, include its successors, and permitted assigns) of
the ONE PART

AND

M/S. ATHENA HEALTH TECHNOLOGY PRIVATE LIMITED, a company incorporated under the
Companies Act, 1956, having its registered office at Building 3B, Floor 7, RMZ
Millenia Tech Park, 143, Dr MGR Road, Perungudi, Chennai - 600096, represented
by its duly authorized signatories, Mr. Hari Krishnan Pratap, authorized by the
board resolution dated 23rd day of September 2011, (hereinafter referred to as
the “LESSEE”, which expression shall, unless repugnant to the context or meaning
thereof, include its successors, and permitted assigns) of the OTHER PART.

 

Page - 1 -



--------------------------------------------------------------------------------

The Lessor and the Lessee shall hereinafter be collectively referred to as the
“Parties” and individually as a “Party”.

WHEREAS:

A. The Lessor, is the owner, developer and promoter of a building named “S.P.
Infocity” situated at MGR Salai, Kandanchavadi, Perungudi, Chennai - 600096
(“Building”) which is more particularly described in Schedule A hereunder.

B. The Lessee is engaged in the business of Information Technology/Information
Technology Enabled Services (“IT/ITES”) under the trademark/brand name “ATHENA
HEALTH TECHNOLOGY PRIVATE LIMITED” and has acquired a high reputation and
considerable goodwill in the said business.

C. The Parties executed Heads of terms dated 25th May, 2011 whereby the Lessor
has agreed to grant to the Lessee lease of the Demised Premises (as defined in
Clause 2 herein).

D. The Parties confirm that they have carefully read the terms and conditions of
the grant of lease of the Demised Premises as set forth in this Deed and have
understood and accepted their obligations and liabilities as set forth herein.
The Parties, in their own judgment and investigations, have decided to enter
into this Deed which is self-contained, complete, and final in all respects. The
Parties undertake to faithfully abide by all the terms and conditions of this
Deed.

NOW THEREFORE IN CONSIDERATION OF THE MUTUAL PROMISES AND COVENANTS SET FORTH
HEREINAFTER, THE PARTIES HERETO AGREE AND WITNESSETH AS FOLLOWS:

 

1. INTERPRETATION

In this Deed unless the context otherwise requires:

(i) words importing the singular shall also include the plural and vice-versa,
words importing a particular gender include all genders and words importing
persons shall include companies or other associations of persons, other bodies
corporate and government bodies or agencies;

 

Page - 2 -



--------------------------------------------------------------------------------

(ii) any obligation or agreement on part of two or more persons shall bind each
of them jointly and severally;

(iii) headings have been inserted for convenience only and shall not control the
meaning and shall not control and affect the construction or interpretation of
the terms of this Deed;

(iv) reference to Articles, clauses, sub-clauses, annexures and schedules shall,
except where the context otherwise requires, be deemed to be references to
Articles, clauses, sub-clauses, annexures or schedules of or to this Deed ;

(v) whenever in this Deed, the consent or approval of the Lessor is required to
be obtained, such consent shall be in writing and shall be subject to such
conditions as the Lessor may deem fit to impose on the Lessee in the
circumstances;

(vi) references to notices to be given by 1 (one) Party to the other shall mean
prior written notice and unless otherwise prescribed, such notice is to be given
in reasonable time;

(vii) any obligation on either Party not to do an act or thing includes an
obligation on such Party not to permit or allow that act or thing to be done;

(viii) any reference to any period commencing “from” a specified day or date and
“till” or “until” a specified day or date shall include both such days or dates;

(ix) any reference to day shall mean a reference to a calendar day and any
reference to month shall mean a reference to a calendar month and

(x) the Schedules and Annexures to this Agreement form an integral part of this
Agreement and will be in full force and effect as though they were expressly set
out in the body of this Agreement.

 

Page - 3 -



--------------------------------------------------------------------------------

2. DEMISED PREMISES

In consideration of the lease rent hereinafter reserved, the Lessor hereby
grants to the Lessee, lease of the Unit bearing Module No. 3 & 4 on the ninth
floor of Block A, having a total area of 37506 (Thirty Seven Thousand Five
Hundred and Six) square feet as more specifically described in Schedule B
herein, in accordance with the floor plan enclosed and marked in Annexure A -
Part I hereto (“Demised Premises”).

The Super Built Up Area will be calculated as follows: Usable area / (78% +/-
2%). The usable area is defined as the area that will be used by the Lessee
exclusively for their use. It is the sum of the office area, the dedicated wash
rooms, dedicated AHU rooms, dedicated electrical rooms and the dedicated passage
ways to the washrooms. The detailed area statement is described in Annexure A -
Part II.

The detailed warm shell specification of the leased space that will be handed
over by the Lessor to the Lessee is described in Annexure A - Part III.

3. POSSESSION

 

3.1.

The Demised Premises shall be handed over to the Lessee on or before
24th October, 2011, subject to:

(i) this Deed being duly executed; and registered.

(ii) the refundable security deposit as per Clause 7.1 herein having been
received by the Lessor from the Lessee.

4. LEASE TERM

 

4.1.

The term of the lease herein (“the Lease Term”) shall be for a period of 3
(three) years commencing from 1st of November 2011 (“Lease Commencement Date”)
to 31st October, 2014 (“Lease Expiry Date”). The Lease Term shall be deemed to
have commenced immediately from the Lease Commencement Date.

 

Page - 4 -



--------------------------------------------------------------------------------

5. CONSIDERATION

 

5.1. As and by way of consideration for the grant of lease of the Demised
Premises by the Lessor to the Lessee, the Lessee shall pay to the Lessor lease
rent (“the Warm Shell Lease Rent, of Rs. 34.00 (Rupees Thirty Four only) per
square foot per month of the billable area i.e. 37,506 (Thirty Seven Thousand,
Five hundred and Six) square feet, of the Demised Premises amounting to Rs
12,75,204.00 (Rupees Twelve lakhs Seventy Five Thousand Two hundred and Four
only) per month.

 

5.2. The Lessee shall pay in advance to the Lessor, for the entire Lease Term,
the Warm Shell Lease Rent in respect of 1 (one) calendar month within 7 (seven)
working days of the beginning of the first month of every such one month term.
In addition to the Warm Shell Lease Rent, the Lessee shall pay to the Lessor,
the applicable service tax or any such tax that may be imposed by the relevant
authority on the Warm Shell Lease Rent during the Lease Term. With respect to
the payment of service tax amounts to the relevant authorities the Lessor
confirms that they shall periodically furnish to the Lessee, proof of the
service tax remittances

The Warm Shell Lease Rent shall be subject to deduction of income tax at source
at the rates, as applicable, from time to time, unless the Lessor provides a
lower withholding order issued by the Indian Income Tax authorities. The Lessee
shall provide details of the tax deducted at source, and issue TDS certificates,
at the end of every financial year. Rent for any part of a month will be
prorated on the basis of a 30 day month and paid for that portion of the month
only.

 

5.3. The obligation of the Lessee to make payments to the Lessor towards the
Warm Shell Lease Rent as stipulated in Clauses 5.1 and 5.2 herein will be
effected by the Lessee upon receipt of an invoice and/or demand being raised by
the Lessor.

 

5.4. In the event the lease is renewed as stated in clause in clause 30
hereinbelow, the Warm Shell Lease Rent for the Demised Premises shall escalate
by 15% (Fifteen percent) on the last paid Warm Shell Lease Rent.

 

Page - 5 -



--------------------------------------------------------------------------------

5.5. In the event of any delay in payment of the Warm Shell Lease Rent beyond
the due date for the same, the Lessee shall be liable to pay an interest on such
amount(s) due at the rate of 18% (Eighteen per cent) per annum for the period
commencing from the due date for such payment till the date of complete payment
of the same.

 

5.6. The tabular chart detailing the exact amount to be paid by the Lessee to
the Lessor every month for the entire Lease Term, towards the Warm Shell Lease
Rent is provided in Annexure B hereto.

6. WARM SHELL LEASE RENT COMMENCEMENT DATE

The Lessee shall be entitled for Warm Shell Lease Rent-free period commencing
from the Lease Commencement Date till the 31st December, 2011 (“Rent Free Fit
Out Period”).

The “Warm Shell Lease Rent Commencement Date” shall be 1st January, 2012.

The Warm shell Lease Rent shall become due and payable from the above mentioned
Warm Shell Lease Rent Commencement Date irrespective of whether the Lessee
completes the fit outs within the Rent Free Fit out Period.

 

7. INTEREST FREE REFUNDABLE SECURITY DEPOSIT

 

7.1. The Lessee shall deposit and keep deposited with the Lessor on execution
hereof a sum of Rs. 51,00,816.00 - (Rupees Fifty One lakhs Eight Hundred and
Sixteen only) as and by way of an Interest Free Refundable Security Deposit
(“the Security Deposit”) equivalent to 4(four) months of Warm Shell Lease Rent,
to secure the obligations of the Lessee under this Lease. The aforesaid sum of
security deposit shall be paid by the Lessee to the Lessor on or before the
signing of this Agreement. In the event the lease is renewed in accordance with
clause 30 hereinbelow, the Interest Free Security Deposit shall escalate in
proportion to the increase in rent, i.e 15% after every 3 (Three) years of the
Lease term to ensure that at all times, the Interest Free Security Deposit shall
be equivalent to 4 (four) month warm shell lease rent.

 

7.2. The Security Deposit shall not be refundable to the Lessee during the
continuance of this Agreement.

The Security deposit shall be refunded to the Lessee free of interest 2(Two)
week upon expiry of this Agreement or sooner determination thereof or provided
herein, only upon

 

Page - 6 -



--------------------------------------------------------------------------------

the Lessee removing itself, its agents, employees, staff and all other persons
in occupation of the Demised Premises and its respective belongings, chattels,
articles and removable fittings and fixtures and on handing over to the Lessor
physical and actual vacant and peaceful possession of the Demised Premises.
After peaceful hand over of the property by the Lessee to the Lessor, both
parties shall sign a handover / take over document of the same and the Lessor
shall specify in the handover / take over document, that the refund of the
deposit shall be made within 2 (two) weeks thereon. It is hereby agreed that 30
(thirty) days prior to the expiry/early termination of this Lease Deed, both
Parties shall carry out a joint assessment of the damages / the outstanding
payments, if any, due from the Lessee and payable to the Lessor. The Lessee,
based on the joint assessment, shall pay such outstanding amounts, if any, to
the Lessor on the date of the expiry / early termination of this Lease Deed.

If the Lessee fails to pay such outstanding amounts the same shall be adjusted
against the Security Deposit.

If the Lessor fails to refund the Security Deposit as described hereinabove, the
Lessor will be liable to pay an interest on such amount(s) due at the rate of
18% (Eighteen per cent) per annum for the period commencing from the due date
for such payment till the date of complete payment of the same.

 

8. TAXES

The Lessor shall be responsible, at its sole cost, for all present and future
municipal taxes and property taxes with regard to the Demised Premises during
the Lease Term. However, all taxes payable directly on account of the business
activities carried on by the Lessee in the Demised Premises shall be borne and
paid by the Lessee. Each Party shall indemnify the other Party against any
claims, proceedings, actions, etc. for non-payment or delay in payment of tax
payable by it in accordance with this Clause.

 

9. INSURANCE

 

9.1

The Lessor shall, at all times during the Lease Term, keep the Demised Premises
and the Building insured against any structural damage, damage by fire,
earthquake, riots and other risks at its own costs for the entire value of the
Demised Premises/Building. Such insurance shall be a general fire and allied
perils and third party insurance that would be

 

Page - 7 -



--------------------------------------------------------------------------------

expected to be obtained in respect of a high quality commercial facility with
only regular, commercially acceptable exclusions. The Lessor shall provide
1(one) certified copy of the said insurance policy to the Lessee.

 

9.2 The Lessee shall take a general fire and allied perils and third party
insurance at its own cost for its goods and articles lying in the Demised
Premises. The Lessee shall provide 1(one) certified copy of the said insurance
policy to the Lessor.

 

10. PARKING FACILITY

 

10.1 The Lessee and its customers, guests, employees, contractors, agents,
servants, visitors and invitees shall, subject to availability, park their
vehicles only in the spaces specifically earmarked/set aside, from time to time,
by the Lessor for parking and subject to the payment of such parking fee as may
be applicable.

 

10.2 The Lessor shall provide to the Lessee for its exclusive use, 37 (Thirty
Seven) covered car parking spaces and 74 (Seventy Four) two wheeler parking
spaces, free of cost during the Lease Term. A detailed plan delineating the
covered car parking spaces and two wheeler parking spaces is shown in Annexure C
enclosed hereto.

 

10.3 In the event the Lessee requests for additional car parking space, the
Lessor shall, at his sole discretion, subject to availability, make the same
available to the Lessee, at the rate of Rs. 2,500 (Rupees Two Thousand Five
Hundred only) per car parking space per month for each additional car parking
space and Rs. 350 (Rupees Three Hundred Fifty only) per two wheeler parking
space per month for each additional two wheeler parking space.

The Lessee shall pay such amount to the Lessor in respect of each calendar month
within 7 (seven) working days of the beginning of each month.

In the event of the lease being renewed the charges for additional car parking
spaces shall escalate by 15 % (fifteen percent) over and above the last paid
Additional Car /Two Wheeler Parking charges.

 

10.4. The Lessee agrees, after notice thereof, to abide by all rules,
regulations and restrictions framed by the Lessor, and use its reasonable
efforts to cause its customers, guests, visitors, contractors, invitees, agents
and servants to conform thereto. The Lessee shall, upon request, use its
reasonable efforts to furnish to the Lessor, the registration numbers and other
details of the vehicles used by the Lessee and its employees, etc.

 

Page - 8 -



--------------------------------------------------------------------------------

10.5 The Lessee shall not be entitled to claim any vested right to any car
parking space other than as stated herein in this Lease Deed.

 

10.6. It is clearly understood and expressly agreed by the Lessee that any
security provided by the Lessor in the Parking area is general in nature, scope
and intent, the Lessor neither covenants nor undertakes to secure, guarantee or
be liable for the security or any damage caused to any vehicle parked in the
Building.

11. FIT OUTS

 

11.1. On and from the Lease Commencement Date, the Lessor shall permit the
Lessee to enter upon the Demised Premises for carrying out work relating to
installation of the Fit Outs and Furnishings in the Demised Premises required
for commencing its permitted business. (“Fit Outs and Furnishings”)

 

11.2.

From the Lease Commencement Date to 31st December 2011 (“Rent Free Fit-out
Period”), the Lessor shall permit the Lessee to carry out the installation of
Fit Outs and Furnishings for commencing its permitted business. This period
shall be deemed as rent free period during which period the Lessee will not be
liable to pay the monthly Warm Shell Lease Rent. In case the period taken by the
Lessee for the installation of the Fit Outs and Furnishing exceeds the 1st of
January, 2012, the applicable rentals have to be paid by the Lessee from the 1st
of January 2012.

 

11.3. It is expressly agreed between the Parties that the Fit Outs and
Furnishings which the Lessee carries out and provides in the Demised Premises
shall always belong to the Lessee. If the Lessee chooses to vacate the Demised
Premises, the Lessee agrees to remove all the Fit Outs and Furnishings and
restore the Demised Premises to its original warm shell condition.

 

11.4. The Fit Outs and Furnishings shall be carried out by the Lessee in
accordance with the applicable laws, rules and regulations and without damaging
the works carried out by the Lessor in the Demised Premises,( normal wear and
tear being accepted).

 

11.5. It is hereby agreed between the Parties that and if any structural damage
is caused to the Demised Premises by virtue of the Lessee’s Fit Out and
Furnishings works, then the Lessee shall indemnify the Lessor for all direct
losses or damage at its actual cost as determined by the relevant consultants
jointly appointed by the Lessor & Lessee in this regard. Such reimbursements
shall be made within 30 (thirty) days from receipt of a demand in writing for
the same by the Lessor.

 

Page - 9 -



--------------------------------------------------------------------------------

11.6. The Lessee shall reimburse the Lessor and bear all the costs towards
electricity, fuel or any other utility charges of whatsoever nature, for
undertaking the work on the Fit Outs and Furnishings in the Demised Premises
during the Fit-Out Period. The Lessee shall install calibrated meters to
calculate the consumption of raw power and water during the Fit-Out Period. The
DG power consumption shall be charged on actual unit consumption ratio of TNEB
power to DG power. The Lessor shall raise an invoice in the name of the Lessee
for the amount to be reimbursed for such utility charges based on these
calibrated meters. The Lessee shall make the payment of the said amount by
cheque/pay order within 30 (thirty) days from the date of the receipt of the
said invoice from the Lessor.

 

11.7. The Lessee shall be responsible for the maintenance of their assets in the
demised premises including their Fit Outs and Furnishings.

 

11.8. The Lessee shall carry out its work on installation of the Fit Outs and
Furnishings in accordance with the fit-out guidelines (“Green Building Fit-Out
Guidelines”) as provided by the Lessor.

On the expiration or earlier termination of the lease, the Lessor may, permit
the Lessee to transfer the Fit Outs and Furnishings owned by the Lessee to the
Lessor’s prospective licensee/lessee, if so required by such prospective
licensee/lessee on terms as mutually agreed to between the Lessee and the
prospective Licensee / Lessee.

 

12. SIGNAGE

 

12.1 The Lessee shall be at liberty to place its name boards and signage in
consonance with the signage guidelines, if any, stipulated by the Lessor. In the
absence of any such guidelines, the Lessee shall be at liberty to place its name
boards and signage at places designated by the Lessor as follows:

a. At the signage directory in the entrance of the atriums.

b. On the North West side of the concrete façade.

 

12.2. The cost of installing and hoisting such signage shall be to the Lessee’s
account.

 

12.3 For installation and hoisting of any signage, in addition to the space
provided by the Lessor, the allocation of the signage space would be at the sole
discretion of the Lessor. All municipal charges, expenses for fabrication and
erection of structure and other associated charges for the signage shall be
payable by the Lessee. The Lessee shall also obtain all the necessary
permissions and comply with the statutory requirements for mounting such
signage.

 

Page - 10 -



--------------------------------------------------------------------------------

13. AMENITIES

 

13.1. The Lessor shall provide 1 KVA of electric power for every 100 (Hundred)
square feet of Leasable area i.e. 37,506 (Thirty Seven Thousand Five Hundred and
Six) square feet area of the Demised Premises. The Lessee shall pay the per unit
of electric power, which will be at the tariff charges issued by the Tamil Nadu
Electricity Board (TNEB), which includes the minimum demand, usage charges,
taxes and all other components in the energy bill) for the electricity consumed
in the Demised Premises as per the reading of the separate meter provided for
the Demised Premises by the Lessor. The per unit charges will be derived by
dividing the monthly energy bill (received by the Lessor from TNEB), by the
number of units consumed. Additional power if required by the Lessee will be
given subject to availability at the sole discretion of the Lessor at the
prevailing market rate at the relevant point of time. However if the allocated
power is not consumed, the minimum demand + applicable taxes as charged by Tamil
Nadu Electricity Board (TNEB) to the Lessor shall be charged to the Lessee.

 

13.2. The Lessor confirms that it will provide 100% (one hundred per cent) power
back-up 24 (twenty four) hours a day, 7 (seven) days a week and 365 (three
hundred and sixty five) or 366 (three hundred and sixty six) days a year as the
case may be, for the Demised Premises. The Lessee shall pay Rs 14.00 (Rupees
Fourteen only) per unit for the generator back-up power consumption as per meter
reading. A calibrated meter will be installed at the source of generation to
account for the units generated at the cost and expense of the Lessor. The
consumption shall be arrived at by calculating the ratio of the Tamil Nadu
Electricity Board generated units to the diesel generated units. The Diesel
generator shall be operated for the number of hours as directed by the Tamil
Nadu Electricity Board from time to time.

 

13.3. The Lessee shall also pay for meter losses (transmission losses) at the
rate of 4% (four per cent) of the monthly power bills, on account of conversion
of high transmission power to low transmission power in accordance with the
Tamil Nadu Electricity Supply Act, 1948 and rules framed there under.

 

Page - 11 -



--------------------------------------------------------------------------------

13.4. The Lessor has provided water and has arranged supply of chilled water for
AHU’s to the Demised Premises 24 (twenty four) hours a day. The Lessee shall pay
the same charges as applicable for power and power back up rates upon British
Thermal units converted to Kilo watt hour units, which is converted as 1 British
Thermal Unit is equal to 0.000293 Kilo Watt Hour Units, for supply of chilled
water for AHUs to the Demised Premises charges as per the reading of the BTU
Meter installed by the Lessor in this regard. The BTU units converted to
electricity units shall be charged as described in the clause 13.1 and 13.3.

 

13.5. The water used in washrooms will be calculated using calibrated meters and
shall be billed to the Lessee. These calibrated meters shall be fixed at the
source of water supply in the shaft by the Lessor.

 

13.6. The charges stated in clause 13.1, 13.2, 13.3, 13.4 may increase if there
is any increase by the TNEB or in the tariff charges for diesel, which will be
informed to the Lessee and such an increase shall be borne by the Lessee.

The Lessee undertakes to pay the bills for services mentioned in clauses
13.1,13.2, 13.3, 13.4 and 13.5 and without reminders from the Lessor. on or
before seven days from receipt of the bill, raised by the Property Management
Agency appointed by the Lessor. The Lessee should pay the bill within 7(seven)
days of receipt of the bill. In the event the Lessee does not pay the said bill
amount within the due date, the Lessor shall take no responsibility for any
disconnection of services to the Demised premises. If the said services are
disconnected to the Demised Premises, the Lessee shall bear charges towards
reconnections of the same. The Lessor takes no responsibility for
non-availability of the said services and also direct/indirect loss if any
caused to the Lessee. The Lessee shall not be entitled to claim any costs or
damages from the Lessor in such an event of disconnection of power due to non
payment by the Lessee.

 

13.7. The Lessor shall provide a common dining area with a capacity of 300
(three hundred) covers for the use of the Lessee and its customers, guests,
contractors, agents, servants, employees, visitors and invitees along with the
other users of the Building.

 

Page - 12 -



--------------------------------------------------------------------------------

14. MAINTENANCE

In addition to this lease, the Lessor shall provide maintenance services for the
common areas and both the Parties will sign a separate agreement in this regard.
This separate agreement shall brief the scope of services towards Common Area
Maintenance and also the charges to be borne by the Lessee towards the same.

15. RIGHTS AND PRIVELEGES OF THE LESSOR

 

15.1. It is the sole discretion of the Lessor to determine the Warm Shell Lease
Rent of different leased units within the Building. Such Warm Shell Lease Rent
may vary from one leased unit to the other due to various factors such as
location of the leased units, the size of the leased units, the type of trade
activity or business relations and mutual interest between the Lessor and the
Lessee. The Warm Shell Lease Rent of any leased unit within the Building shall
not be considered, at any time, as measure for application to other units or
used as a basis for comparison to other units and the Lessee shall not be
entitled to demand the Lessor to apply to the Demised Premises, lease fees,
similar or equivalent to that charged to the other occupants of the Building.

 

15.2. In the event the Lease Term is not renewed by the Parties, the Lessee
shall permit, 30 (thirty) days before the Lease Expiry Date, all the prospective
lessees of the Demised Premises accompanied by authorized representatives of the
Lessor, free ingress to and egress from the Demised Premises for the purpose of
viewing the Demised Premises with not less than 48 (forty eight) hours prior
intimation to the Lessee and such permission is subject to the Lessee being able
to carry on its business operations in the Demised Premises peacefully and
effectively and the Lessor and such authorized representatives of the Lessor
complying with the Lessee’s security and access control measures.

 

15.3 The Lessor shall have the right, from time to time, to improve, extend, or
in any manner whatsoever alter and to deal with the said Building/Park and also
to bring in any modification or changes therein. In particular the Lessor shall
have the right, at all times and from time to time throughout the Lease to;

 

  a) Change the area, size level, location and/or arrangement of the Park or any
part thereof, including, and without limitations, common areas and facilities
and the entrances and the exits from the common areas and facilities.

 

Page - 13 -



--------------------------------------------------------------------------------

  b) Construct multiple deck, elevated or underground parking facilities and
expand, reduce or alter the same in any manner whatsoever

 

  c) Re-locate or re-arrange the various buildings / future developments,
parking areas and other parts of the building/park.

 

  d) Make changes and additions to pipes, conduits and ducts or other structures
and non-structural installations in the Demised Premises to serve the common
areas and facilities and the other Premises in the building or to facilitate
expansion or alteration of the Building/Park.

 

  e) Change the character of and the materials used for the walls and partitions
that separate the Premises, or any part thereof, from adjacent Premises as may
be necessary for the benefit of the Park/Building as determined by the Lessor.

 

  f) Temporarily obstruct or close off the common areas and facilities or any
part of the Building/Park for the purposes of maintenance, repairs or
construction.

 

  g) During the course of improvements conducted by the Lessor as mentioned in
Clause 15.3 (a, b, c, d, e & f), the Lessor shall ensure that the Lessee and
their employees, visitors, agents, contractors, guests, servants and invitees
shall have safe passage to enter Demised Premises and the Lessor shall ensure
that there will be no interruption to the use of their Demised Premises and
other facilities as described in this Lease Deed.

16. COVENANTS AND REPRESENTATIONS OF THE LESSOR

The Lessor hereby warrants and represents with the Lessee:

 

16.1. That the Lessor has good and marketable right, title and interest to the
Demised Premises.

 

16.2. That save and except creating security by way of mortgage/charge in or
upon the Demised Premises in favour of banks or financial institutions for the
purpose of raising finance, the Lessor has not created any third party interest
in the Demised Premises. The Lessor represents that such third party interest
does not, in any way, prevent the Lessee from enjoying the Demised Premises
peacefully and freely as per the terms agreed in this Lease Deed for the entire
duration of the Lease Term.

 

Page - 14 -



--------------------------------------------------------------------------------

16.3. That upon the Lessee paying the Lease Rent herein reserved, and all other
payments required to be made herein and duly observing and performing the terms
and conditions on the Lessee’s part herein contained, the Lessee shall be
entitled to peaceful and quiet enjoyment of the Demised Premises during the
Lease Term;

 

16.4. That the Lessor shall observe due performance of the terms and conditions
of this Deed and shall not commit breach of the terms and conditions contained
herein;

 

16.5. That the Lessor is the owner of and is absolutely seized and possessed of
the Demised Premises, and has full authority to give the Demised Premises on
lease for the unencumbered and continued use of the Lessee for the term of this
Deed and also the Lessor has full rights to execute and implement this Deed;

 

16.6. That any security provided by the Lessor in the Building is general in
nature, scope and intent and the Lessor neither covenants nor undertakes to
secure, guarantee or to be liable for the security of the Demised Premises or
anything therein or anywhere.

 

16.7. That there are no latent or structural defects, hidden or otherwise, in
the Demised Premises and/or Building, electrical, plumbing and elevator systems,
and the same are in good and proper working order;

 

16.8. That the Demised Premises have been constructed in accordance with the
specifications and with high quality materials by the Lessor as per the
sanctioned/approved plans and designs sanctioned by the municipal/government
authorities in Chennai;

 

16.9. That there is presently no existing or threatened claim, action,
litigation, arbitration, governmental investigation, garnishee or any other
proceeding relating to the Demised Premises or the transactions contemplated
herein, which affects the Lessee’s right for peaceful occupation of the Demised
Premises, hereby granted and the Lessor shall give the Lessee immediate notice
of such claim, action, litigation, arbitration, governmental investigation,
garnishee or other proceeding prior to or after execution of this Lease Deed
hereof.

 

16.10. That the execution, delivery and performance of this Deed by the Lessor
and the performance of its obligation hereunder have been duly authorized and
approved by all necessary action and no other action on the part of the Lessor
is necessary to authorize the execution, delivery and performance of this Deed;

 

16.11.

That no representations or warranties by the Lessor in this Deed and no document
furnished or to be furnished by the Lessor to the Lessee pursuant to this Deed
or in

 

Page - 15 -



--------------------------------------------------------------------------------

  connection herewith or with the transactions contemplated hereby, contain or
will contain any untrue or misleading statement or omits or will omit any fact
necessary to make the statement contained herein or therein, in light of the
circumstances under which they are made;

 

16.12. That the Lessor shall, forthwith, upon a request in this regard by the
Lessee, extend all necessary cooperation to register this Deed in respect of the
Demised Premises and the Lessee shall bear the costs towards the stamp duty and
registration charges.

 

16.13. That the Lessor shall not, without the Lessee’s prior written consent,
use the name, trademark/design or logo registered in the name of the Lessee for
any advertisement or publicity purposes.

17. COVENANTS AND WARRANTIES OF THE LESSEE

The Lessee hereby warrants and represents with the Lessor:

 

17.1 That the Lessee is duly organized and validly existing under the laws of
India;

 

17.2 That the Lessee has the power and authority to enter into this Deed and
perform its obligation hereunder;

 

17.3 That the execution, delivery and performance of this Deed by the Lessee and
the performance of its obligation hereunder have been duly authorized and
approved by all necessary action and no other action on the part of the Lessee
is necessary to authorize the execution, delivery and performance of this Deed;

 

17.4 That this Deed has been duly executed and delivered by the Lessee and is a
valid and binding obligation of the Lessee and is enforceable against the Lessee
in accordance with the terms and conditions thereof;

 

17.5 That no representations or warranties by the Lessee in this Deed and no
document furnished or to be furnished by the Lessee to the Lessor pursuant to
this Deed or in connection herewith or with the transactions contemplated
hereby, contain or will contain any untrue or misleading statement or omits or
will omit any fact necessary to make the statement contained herein or therein,
in light of the circumstances under which they are made;

 

Page - 16 -



--------------------------------------------------------------------------------

17.6 That the Lessee has conducted a due diligence solely based on the documents
and information provided by the Lessor to the Lessee and are satisfied of the
Lessor’s title to the Demised Premises based on such diligence.

 

17.7 That the Lessee has agreed and undertaken to conduct its business in the
name of “ATHENA HEALTH TECHNOLOGY PRIVATE LIMITED” from the Demised Premises and
to restrict its use of the Demised Premises to the conduct of business in the
area of IT/ITES. The Lessee shall use the Demised Premises for the purpose of
the permitted business only and shall obtain all the licenses, permits and
consents in respect thereof;

 

17.8 That the Lessee agrees and confirms that the lease granted to the Lessee
under this Deed is limited and restricted to the use of the Demised Premises
only. Save and except for the rights granted under this Deed, the Lessee shall
not be entitled to any other rights in the balance area of the Building;

 

17.9 That the Lessee shall be solely liable for all its transactions with its
employees and customers, which may take place in the Demised Premises;

 

17.10 That the Lessee shall, at the request of the Lessor, produce for
inspection of the Lessor, all such licenses & permissions prescribed by any
competent authority or prescribed under applicable law or rule or regulation for
the purpose of running the Demised Premises for the said business;

 

17.11 That notwithstanding anything herein contained, it is hereby expressly
agreed and declared that this Deed is not intended to confer and nor does it
confer any tenancy rights and/or any right or interest in the nature of tenancy
and/or sub-tenancy and/or any other right or interest in the Demised Premises in
favour of the Lessee. That notwithstanding anything herein contained, it is
hereby expressly agreed and declared that this Agreement is not intended to
confer and nor does it confer any right upon the Lessee to create tenancy rights
and/or any right or interest in the nature of tenancy and/or sub-tenancy and/or
any other right or interest in the Demised Premises in favour of any third
person;

 

17.12 That the Lessee shall not do or permit to be done any act whereby the
value of the Demised Premises is deteriorated or diminished, (subject to normal
wear and tear, as mutually agreed between both parties), or the Lessor’s rights
in the Demised Premises are in any way prejudicially affected;

 

Page - 17 -



--------------------------------------------------------------------------------

17.13 As and by way of consideration for the grant of lease of the Demised
Premises by the Lessor to the Lessee, the Lessee shall pay to the Lessor lease
rent (hereinabove referred to as the Warm Shell Lease Rent):

 

17.14. That the Lessee shall ensure that the Demised Premises and the right,
title and interest of the Lessor therein is not encumbered, prejudiced or
jeopardized in any manner and on account of any act or omission on part of the
Lessee;

 

17.15 That the Lessee shall be solely liable and responsible in all respects for
all the acts and omissions of itself, its employees, customers and agents and
for all claims of any nature made against it and no such claim shall be
enforceable against the Demised Premises under any circumstances;

 

17.16 That the Lessee shall not carry on in the Demised Premises or any part
thereof, activities which are illegal, immoral, unlawful or which shall cause
nuisance to other occupants of the property/Building wherein the Demised
Premises are situated and shall not store any goods of combustible nature in the
Demised Premises or any part thereof, or in any manner interfere with the use of
any open space, passage or amenities available for common use and not
specifically allotted to the Lessee by these presents as part of the Demised
Premises;

 

17.17 That the Lessee shall permit the Lessor and its agents, surveyors and
workmen to enter into and upon the Demised Premises on any day at reasonable
times after 1 (one) hours advance notice given in writing for the purpose of
doing such works and things as may be requisite or necessary for any repairs,
either of the Demised Premises and the water pipes and drains in or under the
same, or of any other part of the Demised Premises as requested by the Lessee,
subject to the Lessor and its agents, surveyors and workmen complying with the
Lessee’s security and access control measures;

 

17.18 That the Lessee shall alone be responsible to resolve any nuisance or
annoyance or disturbance caused by the activities conducted by the Lessee in the
Demised Premises at its own cost and expenses;

 

17.19 That the Lessee shall not, without the Lessor’s prior written consent, use
the trademark/design logo registered in the name of the Lessor or the name of
the Building/Park for any advertisement, or purpose other than while mentioning
the address and place of business of the Lessee;

 

Page - 18 -



--------------------------------------------------------------------------------

17.20 That the Lessee shall not, under any circumstances, make any structural
additions or changes to the Demised Premises. The Lessee can, subject to the
prior written permission of Lessor (which permission shall not be unreasonably
withheld), make other non-structural alteration/addition, at the cost of the
Lessee and subject to the Lessee obtaining necessary permission in this regard,
if required, from the appropriate authorities. The Lessee shall not be entitled
to alter or modify the external elevation of the Demised Premises in any event;

 

17.21 That the Lessee shall not, whether in the course of its interior fitting
out works or as any thing ancillary thereto or at any time for any purpose
whatsoever, execute or permit to be executed any works involving
cutting/chopping/digging/hacking/dismantling in any manner or form/destroying in
any manner or form, the floors or walls of the Demised Premises without the
prior written permission of the Lessor in this regard The Lessor shall not
unreasonably withhold or deny such permissions subject to the Lessee not
damaging the Lessor’s Demised Premises and Building if they are making interior
related changes provided the Lessee having requisite permission from CEIG for
electrical related changes

 

17.22 That the Lessee shall not in any way obstruct or permit the obstruction of
any walkways, pavements, entrances, passages, courts, corridors, service ways,
vestibules, halls, roads, docks, stairways, elevators, hoists, escalators, fire
or escape doors within or outside the Demised Premises or other parts of the
Common Areas or any appurtenances or conveniences thereto;

 

17.23 That the Lessee shall not, in any way cover or obstruct any lights, sky
lights, windows or other means of illumination of the Common Areas or of the
Building generally; and

 

17.24 That the Lessee shall not litter any part of the Common Areas or any
public footpath or way immediately adjoining the Demised Premises, and further
shall not place any article, or other like things upon the sill, ledge in any
part of the Demised Premises or the Common Areas.

 

17.25.

The Lessee hereby accepts and is aware that the Lessor may complete construction
of the said Building/Info Park and that the Lessor shall be entitled to carry on
the remaining work, including further and additional construction work in the
said Building/Info Park of which the Demised Premises forms a part and if any
nuisance is caused to the Lessee, the Lessee shall not be entitled to object or
obstruct the execution of such work nor shall the Lessee be entitled to claim
any compensation and/or damages or abatement/reduction of warm shell Lease rent
or other charges; except in the event of

 

Page - 19 -



--------------------------------------------------------------------------------

  any default or negligence of the Lessor on account of which the Lessee’s
rights under this Agreement including the Lessee’s access to, occupation and use
of the Demised Premises and the effective operation of the Lessee’s business
from the Demised Premises is adversely affected . However the Lessor shall all
times take due care not to obstruct the Lessee’s access to demised premises.

 

17.26 In the event the Lessor arranges with any Bank/Financial Institutions for
discounting the amount of Warm Shell Lease Rent receivable by it, the Lessee,
upon receipt of written instruction from the Lessor, shall pay the amount of
Warm Shell Lease Rent to such Bank/ Financial Institution or the designated
account of the Lessor, as directed by the Lessor and the Lessor hereby confirms
and agrees that such payment shall constitute a proper, valid and effective
discharge of the obligation of the Lessee for payment of the Warm Shell Lease
Rent to the extent of amount paid. It is clarified that the Lessee shall not be
liable to bear any costs charges or expenses in respect of such arrangement of
the Lessor with such Bank/Financial Institution and the same shall not be in
deviation from the terms and conditions agreed for the payment of the Warm Shell
Lease Rent under this Agreement.

18. IT IS MUTUALLY AGREED BY & BETWEEN THE PARTIES AS FOLLOWS:

 

18.1. The Lessee agrees and consents that it would have no objection to the
Lessor raising finance by way of mortgage/charge of the Demised Premises subject
to, however, that the creation of such mortgage/charge of the Demised Premises
shall be subject to this lease and shall not affect the rights of the Lessee to
freely and peacefully enjoy the Demised Premises during the Lease Term. The
LESSOR however shall intimate the LESSEE of such mortgage or encumbrance that
has been created over the subject property.

 

18.2. The Lessor is and shall be free to dispose of or encumber its interest in
the Demised Premises whether by way of sale, transfer, charge, mortgage, or
otherwise, with prior intimation to the Lessee, subject to, however, that such
sale, transfer, charge, mortgage of the Demised Premises shall be subject to
this lease and shall not affect the rights of the Lessee to freely and
peacefully enjoy the Demised Premises during the agreed Lease Term.

 

18.3

In the event of such change in ownership, during the term of this lease, the
Lessor shall ensure, if required, that they shall cause a fresh lease deed to be
executed between New

 

Page - 20 -



--------------------------------------------------------------------------------

  Owner and the Lessee herein, for the balance unexpired terms of this lease on
the same terms and conditions, apart from transferring the security deposit to
the New Owner, to enable them to refund the same to the Lessee. Furthermore the
charges for such registration of the fresh lease deed (including applicable
stamp duty for the lease deed), shall be borne by the New Owner.

 

18.4. If during the Lease Term, the Demised Premises or any part thereof be
acquired or requisitioned by the government or any local body or authority under
any law for the time being in force, the Lessor alone shall be entitled to such
compensation payable and the Lessee shall not raise any claim in respect
thereof.

 

18.5. All costs, charges, expenses including stamp duty, registration fees,
etc., payable on or in respect of the execution and registration of this Deed
shall be borne and paid solely by the Lessee.

 

18.6. It is specifically agreed between the Parties that this is purely a lease
granted by the Lessor to the Lessee on a principal to principal basis and shall
not be construed in any manner as a partnership, joint venture, franchise or
agency between the Lessor and the Lessee nor shall both the Parties constitute
an association of persons in any manner whatsoever.

 

18.7 That failure of either Party to enforce at any time or for any period of
time the provision hereof shall not be construed to be waiver of any such
provision or of the right thereafter to enforce each and every provision of this
Deed.

 

18.8 The Lessee shall use the Common Areas solely for the purpose for which it
is provided for in this Deed, ie. for the purpose of entry and direct exit to a
nearest public street, nearest road only to be identified by the Lessor in its
sole discretion and such identification by the Lessor in its plans now or in
future shall be final, conclusive and binding on the Lessee.

 

18.9 That the Parties shall maintain strict confidentiality about this Deed and
all the terms and conditions herein, as well as regarding all other writings
incidental to this Deed.

 

Page - 21 -



--------------------------------------------------------------------------------

19. TERMINATION

 

19.1 It is expressly agreed between the Parties that neither the Lessor nor the
Lessee shall be entitled to revoke and/or terminate this Deed for and up to a
period of 3 (Three) years from the Lease Commencement Date (the
“Lock-in-Period”) except as stated herein.

 

19.2 In the event the Lessee terminates this Deed for any reason whatsoever
during the Lock-in Period or the Lessor terminates this Deed during the Lock-in
Period due to a material breach by the Lessee, of any of the terms, conditions,
covenants herein contained, the Lessee shall, in addition to the amounts
specified in this Deed, be liable to pay to the Lessor, the Warm Shell Lease
Rent for the unexpired portion of the Lock-in Period ( “the Unexpired Rent”). It
is clarified that the Lessee is not liable to pay the Unexpired Rent if it
terminates the Lease during the Lock-in Period due to a material breach by the
Lessor of the terms of this Deed that remains uncured or an occurrence of a
force majeure event. It is clarified that there shall be no Lock-in Period for
any of the renewed terms.

 

19.3. On the expiry of the Lock-in Period, the Lessee shall be entitled to
terminate the lease herein by giving a prior notice of 3 (three) months in
writing informing the Lessor of its intention to terminate this Deed, and on
expiry of the said notice period, this Deed shall stand terminated.

 

19.4 In the event of the Warm Shell Lease Rent or any other amount hereby
reserved or any part thereof remaining unpaid after becoming due for a period of
more than 15 (Fifteen) days, the Lessor shall have the right to issue a notice
calling upon the Lessee to rectify the default within. a period of 7 (Seven)
days from the receipt of the said notice. In the event the Lessee fails to
rectify the default within the said period the lease shall stand terminated and
the Lessor shall enter into the demised premises to assume possession thereof
without prejudice to the rights of the Lessor to claim/recover its dues along
with interest/damages pending till the date of such termination.

 

19.5. Either Party shall be entitled to terminate the Lease of the Demised
Premises in the event of any material breach of this Agreement by the other
Party by issuing a written notice of termination 7 (seven) days in advance of
such intended termination calling upon the other Party to rectify the breach
within a period of 7 (seven) days of the receipt of such notice. In the event
the other Party fails to rectify the breach within the said period, the
aggrieved Party shall have the right to terminate this Deed.

 

Page - 22 -



--------------------------------------------------------------------------------

19.6. In the event of the Lessee being liquidated or adjudged insolvent, the
lease herein shall stand automatically terminated and the Lessor shall enter
into the Demised Premises to assume the possession which shall be without
prejudice to the rights of the Lessor to claim/recover its dues along with
interest/damages pending till the date of such termination.

 

19.7. In the event of the Lessor being liquidated or adjudged insolvent, the
right of Lessee to issue notice of termination shall accrue to the Lessee, if
the rights of the Lessee to continue to hold and enjoy peaceful possession of
the Demised Premises in terms of this lease deed are affected in any manner
whatsoever.

20. CONSEQUENCES OF TERMINATION OR EXPIRY

 

20.1 Upon expiry or earlier termination of this Deed, the Lessee shall forthwith
remove itself and its employees, servants, representatives and agents along with
its belongings and hand over to the Lessor, vacant and peaceful possession of
the Demised Premises in original handover condition, normal wear and tear
excepted, in accordance with the provisions of this Deed. In the event of any
delay in handing over of the interest free security deposit to the Lessee by the
Lessor, the Lessee shall be entitled to an interest at the rate of 18% (Eighteen
per cent) per annum for the delayed period.

 

20.2 Upon expiry or earlier termination of this Deed if the Lessee fails to
remove itself and its employees, servants, representatives and agents and fails
to hand over the vacant and peaceful possession of the Demised Premises to the
Lessor in terms hereof, the Lessee shall, without prejudice to all other rights
and remedies of the Lessor to obtain possession of the Demised Premises, be
liable to pay liquidated damages to the Lessor at the pre-agreed rate of 2 (two)
days’ Warm Shell Lease Rent under this Deed per day which amounts to
approximately Rs.86,000/- (Rupees Eighty Six Thousand paise nil only) per day.

 

Page - 23 -



--------------------------------------------------------------------------------

21. SUB-LETTING /ASSIGNMENT

 

21.1 The Lessee shall not in any manner share with or transfer or let or
sub-let, license, sub-lease, mortgage in any manner to any person whatsoever the
Demised Premises or any portion thereof and or any of the benefits or rights
available to the Lessee under this Agreement and shall not part with the
possession of the Demised Premises or any portion thereof.

 

21.2 The Lessee shall not in any manner assign any benefits or rights available
to the Lessee under this Deed. However, the Lessee may assign its right in
respect of the Demised Premises only

a) to the Lessee’s holding company “Athenahealth Inc” or

b) to the Lessee’s subsidiaries/group companies (wherein the Lessee shall have
and maintain a controlling majority shareholding and/or are in control of the
management), for the unexpired lease term, with the prior written permission of
the Lessor, subject to the assignee as specified in sub-clause (a) and
(b) entering into a separate and fresh Lease Deed with the Lessor on the same
terms and conditions as agreed upon in this Deed.

Provided that the assignment for the unexpired period shall always be subject to
the following:

 

  •  

All costs in relation to the assignment shall be borne by the Lessee/assignee
and the Lessor shall not be liable to pay any costs relating to the assignment

 

  •  

That the assignment shall be to a company which complies with all requirements
of the IT / ITES park.

 

  •  

That the Lessee shall in no manner profit from such an assignment.

22. INDEMNITY

 

22.1. The Lessor shall indemnify and keep indemnified saved and harmless, the
Lessee against any actual , losses, and damages (other than consequential and
direct and indirect business losses) that the Lessee may suffer, in the event
the Lessee in any way is prevented from enjoying the Demised Premises peacefully
and freely due to any defect in title of the Lessor to the Demised Premises,
and/or construction of the Demised Premises.

 

Page - 24 -



--------------------------------------------------------------------------------

22.2. The Lessee hereby indemnify and shall always keep indemnified saved and
harmless the Lessor against any actual , losses, and damages (other than
consequential and direct and indirect business losses) that the Lessor may
suffer as a consequence of any act or omission by the Lessee arising out of the
business carried out or intended to be carried on by the Lessee from the Demised
Premises.

23. NOTICE

Any notice/correspondence sent under this Deed by any Party to the other Party
shall be deemed to be validly served if the same is sent by registered post
acknowledgment due or Hand Delivery or by Courier, duly acknowledged at the
respective address of the parties herein below mentioned:

LESSOR:

M/S. FAERY ESTATES PRIVATE LIMITED

70 NAGINDAS MASTER ROAD, MUMBAI - 400 023

Attention: Regional Head - South

LESSEE:

M/S. ATHENA HEALTH TECHNOLOCY PRIVATE LIMITED

Building 3B, Floor 7, RMZ Millenia Tech Park, 143, Dr MGR Road, Perungudi,
Chennai - 600096

Attention: Director

24. SEVERABILITY

If any provision of this Deed is held to be invalid, illegal or unenforceable,
such a provision shall be deemed amended or deleted to the extent necessary to
conform to the applicable law and the validity, legality and enforceability of
the remaining provisions hereof shall not in any way be affected or impaired
thereby.

 

Page - 25 -



--------------------------------------------------------------------------------

25. FORCE MAJEURE

Neither party shall be liable for its failure to perform or fulfill any of its
obligations to the extent that its performance is delayed or prevented, in whole
or in part, due to: acts of God; floods; cyclones; earthquakes; fires; wars;
riots; sabotage; orders of governmental or other statutory authorities; national
emergency; or any other similar causes beyond the reasonable control of the
party affected (“Force Majeure”).

26. AUTHORISED SIGNATORIES

The signatories to this Deed personally covenant that they are each duly
authorized to execute this Deed on behalf of the respective party whom they
represent.

27. MISCELLANEOUS PROVISION

This Deed constitutes the entire agreement between the Parties and revokes and
supersedes all previous discussions, correspondence, heads of terms, agreements
between the Parties, if any, concerning the matters covered herein whether
written, oral or implied. This Deed shall not be changed, amended or modified
except by written amendment mutually agreed to between the Parties.

28. LIMITATION OF LIABILITY

Neither Party herein shall be liable to the other for any incidental,
consequential, penal and exemplary or like damages (including loss of profit or
business or any action of tort)

29. RIGHT OF FIRST REFUSAL

At any time during the Lease Term, the Lessor shall first offer Lessee, the
lease of space, admeasuring a minimum of 18500 (Eighteen thousand five hundred
only) square feet on the ninth floor of Module 2 in Building A as and when and
every time that it may become available for lease at the rent and on the terms
and conditions as the Lessor may deem fit. The Lessor shall provide the Lessee,
written notice of such availability of space to be offered to be given on lease
to the Lessee. If the Lessee does not accept such offer by the Lessor, within 15
(fifteen) working ) days of receipt of such notice, the Lessor is free to offer
such space to any third party. In the event the Lessee exercises the option to
lease the above said additional space, then the Parties shall enter into
separate and definitive agreements on mutually agreed terms and conditions to
give effect to such lease.

 

Page - 26 -



--------------------------------------------------------------------------------

30. RENEWAL MECHANISM

 

30.1. The Lessee shall be entitled to renew the lease of the Demised Premises
for 2 (two) additional terms of three (3) years each. The Lessee shall inform
the Lessor in writing of its intention, if any, to renew the lease herein, 3
(three) months prior to the Lease Expiry Date and this lease shall be renewed
thereafter subject to the execution and registration of a fresh lease deed in
respect of the Demised Premises on the expiry of the Lease Term, on the same
terms and conditions as stated herein for the extended terms , except that there
shall be an escalation of 15 % (fifteen percent) on the last paid Warm Shell
Lease Rent (as defined in clause 5 herein) for the demised premises and a
proportionate and corresponding 15% (fifteen percent) increase in the Interest
Free Refundable Security Deposit to ensure that at all times, the Interest Free
Security Deposit shall be equivalent to 4 (four) months Warm Shell Lease Rent.

If the Lessee fails to inform the Lessor of its intention to extend the Lease
for of 3 months prior to the Lease Expiry Date, the Lessor shall inform the
Lessee in writing reminding them of the expiry of the Lease Term, two months
prior to the Lease Expiry Date. In the event of renewal of this lease deed, the
Parties shall execute fresh lease deed immediately on expiry of the lease terms
and register such deeds within 30 (thirty) working days of the Lease Expiry Date
or within such time as may be mutually agreed upon by the Parties.

 

30.2. In the event that the Lessee fails to inform the Lessor in writing of its
intention, if any, to renew the lease herein, either on their own account, 3
(three) months prior to the Lease expiry date , or in response to the Lessor’s
reminder, prior to the Lease Expiry Date and/or in the event the Lessee fails to
execute and register such fresh lease deed mentioned in Clause 30.1 herein, the
Lessor shall have the sole discretion to agree to renew the Lease Term.

 

Page - 27 -



--------------------------------------------------------------------------------

31. GOVERNING LAWS

 

31.1 This Deed and the rights and duties of the Parties arising out of this Deed
shall be governed by and construed in accordance with the Laws of India and only
the competent courts at Chennai shall have jurisdiction in all matters arising
out of arbitration below.

 

31.2 Any dispute or difference between the Parties hereto with regard to this
Deed and all connected and related matters thereto shall be discussed and
settled amicably. In the event of failure to resolve the disputes or differences
amicably, all such disputes or differences whatsoever shall be referred to
Arbitration to be conducted by a Sole Arbitrator to be appointed jointly by the
Lessee and the Lessor. In the event that the Lessee and the Lessor fail to agree
on the Sole Arbitrator, the court of competent jurisdiction shall appoint the
Sole Arbitrator on an application made by either party. The Arbitration
proceedings shall be conducted in accordance with the provisions of the
Arbitration and Conciliation Act, 1996 or any statutory modification or
enactment thereof. The Venue of Arbitration shall be Chennai. The language of
arbitration shall be English. The award so passed by the Sole Arbitrator shall
be final and binding on the Parties.

 

31.3. Pending the final decision of a dispute/claim or until the Arbitral Award
is passed, the Parties shall continue to perform all their obligations under
this Deed, unless any order to the contrary has been passed by the Arbitral
Tribunal or any Court of Law. The expenses of the proceedings and the fees of
the Arbitral Tribunal shall be borne by the Parties in equal proportions unless
otherwise directed in the Arbitral Award.

 

31. Subject to the terms and conditions of this Deed, each of the Parties hereto
will use all reasonable efforts to take, or cause to be taken, all action, and
to do, or cause to be done, all things necessary to fulfill its obligations
under this Deed.

 

32. This Deed is executed in two (2) counterparts. The Lessor shall retain one
set and the Lessee shall retain the second set.

 

Page - 28 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the Parties hereto have set their respective hands and seal
to these presents on the day, month and year first above mentioned

SCHEDULE A

All that piece and parcel of land bearing Survey Nos. 36/17, 227/1 A, 227/ 1B,
227/ 2A 1, 227/2A 2 228/1A 1A, 228/1A 1C ad measuring 12.5 acres, bearing Plot
No. 40, situated at MGR Salai (Veeranam Road), Kandanchavadi, Perungudi, Chennai
- 600 096, within the registration district of Chennai South and registration
sub-district of Neelankarai, bounded on all four sides as follows:

To the East: MGR Salai (Veeranam Road)

To the West: Monitoring Station

To the North: RMZ Millenia Building

To the South: Anna Nedunchalai

SCHEDULE B (Property leased by this document in favor of Lessee)

SIGNED and DELIVERED for and on behalf of Module 3 & 4, having a built up floor
space of 37,506 (Thirty Seven Thousand Five Hundred and Six) sq ft situated in
SP Infocity, Ninth Floor, Module 3 & 4, Block A, along with 37 (Thirty Seven)
car parking spaces and 74 (Seventy Four) two wheeler parking spaces free of
cost.

 

M/s. Faery Estates Private Limited, LESSOR aforesaid, by its Authorized
Signatory Mr. Jair Dsouza    For FAERY ESTATES PVT. LTD    /s/ Jair Dsouza In
the presence of witness:    1. Mr. Ram Kiran Dhulipala    /s/ Kiran s/o D.S.
Rao, B-408, TUH Park Villa,    Thoraipakkam, Chennai - 96    SIGNED and
DELIVERED for and on behalf of

M/s. Athena Health Technologies Private Limited, LESSEE aforesaid,

 

by its Authorized Signatory:

Mr. Hari Krishnan Pratap    For athenahealth Technology Private Limited    /s/
Hari Krishnan Pratap In the presence of witness:    1. Mr. Jayachandran Selvam
   /s/ Jayachandran Selvam

 

Page - 29 -



--------------------------------------------------------------------------------

ANNEXURE A – PART I – FLOOR PLAN

LOGO [g264994ex1020_pg30.jpg]

ANNEXURE A – PART II – AREA STATEMENT

Level 9

 

Summary of components

   Module 3 in sq ft      Module 4 in sq ft      Total Area in sq ft  

Office Area

     16552         9221         25,773   

AHU rooms

     811         281         1,092   

Electrical rooms

     324         324         648   

Toilets

     698         714         1,412   

Refuge Area

     167         162         329   

Exclusive usable area

     18552         10703         29,255   

Common Area

     5232         3019         8,251   

Billable area

     23784         13722         37,506   

 

Page - 30 -



--------------------------------------------------------------------------------

ANNEXURE A – PART III – WARM SHELL SPECIFICATION

 

Parameters

  

Lessor’s scope of work

  

Lessee’s scope of work

Civil   

•    Bare cement plastered shell in office area with form finished ceiling
including columns and drop panels.

 

•    AHU walls will be constructed and terminated at 2.90 meters from the floor.

 

•    Screeded floor of up to 40 mm.

 

•    Perimeter wall between module 2 and 3

 

•    All interior related furnishing work including waterproofing and furnishing
of exclusive toilets meant for the Lessee

   Electrical   

•    A dedicated 110/ 110KV substation is being provided for the entire project.

 

•    Diesel generator sets of equivalent capacity are being provided to generate
100 % power back up.

 

•    All cable and bus ducts shall be terminated at the rising mains.

 

•    Individual floor panels shall be provided for power, lighting and air
handling units - one each per floor.

   Electrical cabling and connectivity. Heat Ventilation and Air conditioning   

•    Common chillers will be provided to cater to office load @ 275 sft/ TR in
the office area portion (not including common areas, balconies and passages) of
the leased premises. Chilled water pipes will be connected to the AHU’s allotted
to the Lessee’s units.

 

•    Common heat recovery wheels will be provided.

 

•    Acoustic insulation will be done on the internal walls of the AHU room.

 

•    Fresh air and exhaust system for toilets.

   Internal ducting and other fitments in the office area.

 

Page - 31 -



--------------------------------------------------------------------------------

  

•   Acoustic insulation up to 2.90 m in the AHU room will be provided by the
Lessor after the completion of mouth connection by the Lessee.

 

•   Common tap off point will be provided for the fresh air exhaust.

   Fire Protection Services   

•   Hydrant shall be provided with hose reel and hydrant valve in every lift
lobby.

 

•   Butterfly valve will be provided at the tap off point

 

•   One level of sprinklers (upright)

   All work related to Fire Protection Systems in the low side, like down right
sprinklers, smoke detectors and alarms. Plumbing   

•   All water lines and drainage lines shall be terminated at the rising mains.

 

•   Water lines shall be of two risers - one for the domestic water and the
other for treated water for flushing purposes, terminated with a valve at the
shaft.

 

•   Hydro-pneumatic pump sets of required capacities shall be installed (for
base building) for water supply to the tenants wash rooms.

 

•   Soil and waste lines shall be terminated at the shaft at floor level.

   Other services   

•   Common shafts are provided for networking and IBMS, with doors for access.

 

•   External cable ducts are provided from the main gate to the basements, for
the ISP service provider to route the cable up to the point of service.

 

•   Designated locations have been identified for locating outdoor HVAC units
(Split and precision)

 

•   Common lifts.

  

•   Statutory approvals from CEIG

 

•   Internet and voice connectivity to the premises through respective service
providers.

 

•   Hardware like servers, UPS, computers, telephones, fax machines.

 

Page - 32 -



--------------------------------------------------------------------------------

  

•    Pathway of entry for fiber optic cables to the building from the main
entrance shall be provided, with pipe laid.

 

•    Either a dedicated shaft or a demarcated common shaft shall be provided for
the purpose of copper piping works.

 

•    All calibrated meters for HVAC, Energy, power back up and water

  

 

Page - 33 -



--------------------------------------------------------------------------------

ANNEXURE B – WARM SHELL LEASE RENT PAYMENT SCHEDULE

 

Sl #

  

Lease month

   Year      Leased Area in sqft      Rent psft in INR      Monthly Rent   1   
1st Nov - 30th Nov      2011               Rent free    2    1st Dec - 31st Dec
     2011               Rent free    3    January      2012         37,506      
Rs. 34       Rs. 1,275,204    4    February      2012         37,506       Rs.
34       Rs. 1,275,204    5    March      2012         37,506       Rs. 34      
Rs. 1,275,204    6    April      2012         37,506       Rs. 34       Rs.
1,275,204    7    May      2012         37,506       Rs. 34       Rs. 1,275,204
   8    June      2012         37,506       Rs. 34       Rs. 1,275,204    9   
July      2012         37,506       Rs. 34       Rs. 1,275,204    10    August
     2012         37,506       Rs. 34       Rs. 1,275,204    11    September   
  2012         37,506       Rs. 34       Rs. 1,275,204    12    October     
2012         37,506       Rs. 34       Rs. 1,275,204    13    November      2012
        37,506       Rs. 34       Rs. 1,275,204    14    December      2012   
     37,506       Rs. 34       Rs. 1,275,204    15    January      2013        
37,506       Rs. 34       Rs. 1,275,204    16    February      2013        
37,506       Rs. 34       Rs. 1,275,204    17    March      2013         37,506
      Rs. 34       Rs. 1,275,204    18    April      2013         37,506      
Rs. 34       Rs. 1,275,204    19    May      2013         37,506       Rs. 34   
   Rs. 1,275,204    20    June      2013         37,506       Rs. 34       Rs.
1,275,204    21    July      2013         37,506       Rs. 34       Rs.
1,275,204    22    August      2013         37,506       Rs. 34       Rs.
1,275,204    23    September      2013         37,506       Rs. 34       Rs.
1,275,204    24    October      2013         37,506       Rs. 34       Rs.
1,275,204    25    November      2013         37,506       Rs. 34       Rs.
1,275,204    26    December      2013         37,506       Rs. 34       Rs.
1,275,204    27    January      2014         37,506       Rs. 34       Rs.
1,275,204    28    February      2014         37,506       Rs. 34       Rs.
1,275,204    29    March      2014         37,506       Rs. 34       Rs.
1,275,204    30    April      2014         37,506       Rs. 34       Rs.
1,275,204    31    May      2014         37,506       Rs. 34       Rs. 1,275,204
   32    June      2014         37,506       Rs. 34       Rs. 1,275,204    33   
July      2014         37,506       Rs. 34       Rs. 1,275,204    34    August
     2014         37,506       Rs. 34       Rs. 1,275,204    35    September   
  2014         37,506       Rs. 34       Rs. 1,275,204    36    October     
2014         37,506       Rs. 34       Rs. 1,275,204   

 

Page - 34 -



--------------------------------------------------------------------------------

Gross Rent for the lease period

   Rs. 43,356,936   

Security deposit

   Rs. 5,100,816   

Total Rent + deposit for the lease period

   Rs. 46,970,014   

ANNEXURE C – CAR PARKING LAY OUT PLAN

 

Page - 35 -